     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MOBN 42670
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8975
 6          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 7
 8   Attorneys for Defendant

 9                                    UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11                                            SACRAMENTO DIVISION

12
     DEBRA LYNN WIEDMAN,                                    )       Case No.: 2:18-cv-02697-DMC
13                                                          )
                                                            )       STIPULATION AND ORDER EXTENDING
                       Plaintiff,                           )       DEFENDANT’S TIME TO RESPOND TO
14
                                                            )       PLAINTIFF’S MOTION FOR SUMMARY
15            vs.                                           )       JUDGMENT
                                                            )
16   ANDREW SAUL,                                           )
                                                            )
     Commissioner of Social Security,                       )
17
                                                            )
18                                                          )
                       Defendant.
19
20
               The parties to the above-captioned action, by and through their undersigned attorneys,
21
     hereby stipulate that Defendant’s time to respond to Plaintiff’s Motion for Summary Judgment in
22
     shall be extended by an additional 14 days, from July 18, 2019, to August 2, 2019.
23
              This is Defendant’s second request for an extension. Counsel for Defendant requests this
24
     extension because she has been out of the office due to medical procedures and a recent family
25
     death and therefore requires additional time to prepare her brief. Counsel for Defendant has
26
     conferred with counsel for Plaintiff, who has no objection to this request. Counsel for Defendant
27
     apologizes for any inconvenience to the Court or Plaintiff caused by this extension.
28


     Stip. & Prop. Order for Extension, 2:18-cv-02697-DMC       1
                                                   Respectfully submitted,
 1
 2   Dated: July 18, 2019                          MCGREGOR W. SCOTT
                                                   United States Attorney
 3                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
 4
                                                   Social Security Administration
 5
                                              By: /s/ Carol S. Clark
 6                                               CAROL S. CLARK
 7                                               Special Assistant United States Attorney
                                                 Attorneys for Defendant
 8
                                                    /s/ Shellie Lott
 9                                                 SHELLIE LOTT
10                                                 Attorney for Plaintiff
                                                   (as authorized by email on July 18, 2019)
11
12
13
                                                            ORDER
14
15          Pursuant to the parties’ stipulation, Defendant’s request for an extension is granted nunc
16
     pro tunc to July 18, 2019. Defendant’s response to Plaintiff’s motion shall be filed on or before
17
     August 2, 2019. Other deadlines will be adjusted accordingly.
18
19
20   Dated: July 22, 2019
                                                                   ____________________________________
21                                                                 DENNIS M. COTA
                                                                   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


     Stip. & Prop. Order for Extension, 2:18-cv-02697-DMC      2
